DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-39 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-27 and 31-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Kuntz (U.S. PGPub. 2015/0065503), in view of Lewiner (F. Lewiner, et al, An Online Strategy To Increase Average Crystal Size During Organic Batch Cooling Crystallization, 41 Ind. Eng; Chem. Res. 1321 (2002).
Applicants claims are directed to particles consisting of a crystalline form of N-((4,6-dimethyl-2-oxo-1,2-dihydropyridin-3-yl)methyl)-5-(ethyl(tetrahydro-2H-pyran-4-yl)amino)-4-methyl-4’-(morpholinomethyl)-[1,1’-biphenyl]-3-carboxamide hydrobromide, otherwise known as tazmetostat hydrobromide, defined as being provided in particles of defined sizes.  Dependent claims place further limitations on the particular size of the compound, or specify that the compound be a specific polymorphic form known as “Polymorph A,” in alternative dependent claims specifying that compound is “substantially free” of other polymorphic forms of the compound.  Claims 15, 19, and 24 recite these microparticles of tazmetostat hydrobromide which recite “product-by-process” language: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Art describing the tazmetostat hydrobromide, and in particular the specific polymorphic form of tazmetostat hydrobromide, will be considered as addressing the microparticles claimed in the absence of evidence tending to establish a structural difference.  Claims 25-30 describe pharmaceutical compositions containing tazmetostat hydrobromide microparticles, specifically in combination with particularly defined excipients.  Newly added Claims 31-39 indicate that the compound particles are free of any of a range of impurities or additional components.
Kuntz describes as “Polymorph A” a particular form of the hydrobromide salt of N-((4,6-dimethyl-2-oxo-1,2-dihydropyridin-3-yl)methyl)-5-(ethyl(tetrahydro-2H-pyran-4-yl)amino)-4-methyl-4’-(morpholinomethyl)-[1,1’-biphenyl]-3-carboxamide, shown below.  [0037-38; 0040].

    PNG
    media_image1.png
    356
    343
    media_image1.png
    Greyscale

“Polymorph A,” described by Kuntz, contains each of the degrees 2-theta recited by instant Claims 13, 17, and 20, specifically about 17.5+/- 0.3 degrees and 22.0+/- 0.3 degrees.  [0047].  Kuntz indicates that not only is the polymorph A to be substantially free of amorphous Compound I, but is to be present in amounts of at least 99% by weight of crystalline compound I hydrobromide, addressing the limitations of Claims 14 and 18.  [0054].  Kuntz specifically advocates that the crystals of Polymorph A be “substantially free” of impurities, and more specifically the crystals of Polymorph A are described as containing less than 0.1% by weight of total impurities including but not limited to alternative polymorphs or residual solvents, water, or salts.  [0053].  On the basis of this teaching, despite not specifying that the impurities to be absent are any of the residual ethanol, ethyl acetate, or toluene solvents, or N-dealkylation decomposition impurities, Kuntz addresses the limitations of newly added Claims 31-39 owing to the fact that the “less than 0.1% total impurities” is a lower threshold of any of the quantities of impurities recited by the claims.  Kuntz describes the crystals of Polymorph A as possessing different morphologies based on any of a variety of different recrystallization conditions.  [0053].  Kuntz indicates that the particular crystalline forms of Compound I hydrobromide are particularly useful when formulated into solid dosage forms such as capsules, tablets, pulls, powders, and granules.  [0076].
Despite teaching providing tazmetostat hydrobromide Polymorph A as a solid in pure crystalline form which can further be processed into pharmaceutical compositions, Kuntz does not specify the crystals of Polymorph A should be present in any particular range of sizes.
However, at the time of the instant application’s filing, it was well understood by skilled artisans that crystal size, and crystal size distribution, of pharmaceutical active agents was known to effect the quality and end-use properties of the particles obtained, and that, among others, cooling rate has a major effect on the resulting size of crystals.  (pg. 1321).  Now while this also fails to specify any particular particle sizes or size ranges for pharmaceutical active agents such as tazmetostat hydrobromide, it must be remembered that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, Kuntz describes forming crystals of tazmetostat hydrobromide polymorph A demonstrating different morphology owing to, among others, recrystallization conditions, while Lewiner establishes that modifying recrystallization conditions gives rise to changes in the size of the crystals which result.  In the absence of evidence tending to establish the realization of unexpected results from providing tazmetostat hydrobromide polymorph A crystals of the defined size, the particle sizes recited are prima facie obvious.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Kuntz and Lewiner as applied to Claims 1-27 and 31-39 above, and further in view of Keilhack (U.S. PGPub. 2017/0360797).
Kuntz and Lewiner, discussed in greater detail above, suggest means of altering the sizes of pure crystalline particles of tazmetostat hydrobromide polymorph A to obtain particles such as those encompassed by Claims 1-27 and 31-39 for use in formulating solid pharmaceutical dosage forms.
Neither Kuntz nor Lewiner, however, suggest incorporating these tazmetostat hydrobromide crystals into compositions incorporating the excipients as recited by Claims 28-30.
Keilhack describes as a cancer treating agent “Compound I,” and pharmaceutically acceptable salts, solvates, and polymorphs thereof, corresponding to the neutral form of tazmetostat, shown below.  [0066; 0228].

    PNG
    media_image2.png
    367
    384
    media_image2.png
    Greyscale

Keilhack describes pharmaceutical compositions containing these compounds which combine compound I with between 10-20% lactose monohydrate, about 11-19% low-substituted hydroxypropyl cellulose, about 3-7% sodium starch glycolate, about 1-10% hydroxypropyl cellulose, about 0.5-5% magnesium stearate, and about 1-10% of a coating composition, addressing limitations of Claims 25-30.  [0113].  Solid dosage forms containing compound I are described as being formed from, for example, granules of the compound of formula I.  E.g., [0125-132; 0151].
It would have been prima facie obvious to one having ordinary skill in the art to have chosen Polymorph A as the polymorphic salt of the compound of formula I for use in the compositions of Keilhack, because Keilhack explicitly indicates that salts and polymorphs of Compound I may be used in the formulations described, with Kuntz describing the exact polymorphic form of Compound I as suitable for inclusion in such pharmaceutical compositions, and the combination of Kuntz and Lewiner suggesting means of obtaining crystals demonstrating comparable particle sizes to those of the instant claims.  This combination of art known elements appears little more than the predictable use of prior art elements according to their established functions.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (indicating it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive.
Applicants first argue that “Lewiner discusses crystallization of weed killers, i.e., compounds that are completely distinct from compound I in chemical structure, function, and physicochemical properties…thus, a skilled artisan would not have looked to Lewiner for guidance.”  Applicants appear to assert that Lewiner is nonanalogous art and as a result cannot be relied upon in the manner advocated by the examiner.  This is unpersuasive as applicants advance an inappropriately narrow understanding of what constitutes analogous art.  Applicant is reminded that the scope of analogous art is to be considered broadly.  Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).  Here, the Lewiner disclosure itself establishes that the recrystallization techniques used, while exemplified by the use of a single particular chemical, is applicable across a broad range of alternative applications when it states “the manufacturing of high value-added specialty chemicals and pharmaceutical or agrochemical active ingredients often involves final or intermediate products in the solid form, where crystallization plays a key role as a separation and purification unit operation.  See Lewiner, Pg. 1321.  On at least this basis, Lewiner indeed represents analogous art and is properly relied upon.
Applicants second argument is that the crystallization method advocated by Lewiner is distinct from that employed by applicants.  As applicants claims are not directed to a method of making the composition claimed, but instead to the composition itself, this is per se unpersuasive as effectively arguing limitations which are not claimed.  See Thorpe, supra; see also Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims).
Applicants also argue that because “no clear connection between nucleation temperature and the cooling rate was observed,” and that on this basis, Lewiner does not establish a correlation between cooling and the resulting size of crystals and therefore the examiner’s conclusions are flawed.  Applicants position overlooks the plain language of Lewiner which establishes a correlation between “final mean size with decreasing nucleation temperatures,” and is therefore unpersuasive.  See Lewiner, pg. 1324.
Applicants advance no arguments concerning the examiner’s reliance on the Keilhack reference other than to state that the teachings of Keilhack fail to remedy the alleged deficiencies concerning the combination of Kuntz and Lewiner.
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613